DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered. Claims 1-2, 4-12, and 14-21 are pending; claims 3 and 13 are canceled. 

Response to Arguments
Applicant’s arguments with respect to claim 1 and similarly cited claims 11 and 20 regarding 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
4.	Claims 10 and 19 are objected to because of the following informalities:  
Claims 10 and 19 line 4: “including a discrete label … to a continuous observation value…”. Should this be “including assigning a discrete label … to a continuous observation value”?
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4-7, 9, 11-12, 14-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al. (US 2019/0228495 A1), in view of Xu et al. (US 2017/0190053 A1), and further in view of Suh et al. (KR 20090113746A).
a.	Regarding claims 1, 11, and 20, Tremblay teaches:
A method, a system comprising a memory ([0023], “memory 110”); and at least one processor configured to access the memory and configured to perform operations ([0023], “The robotic device can include at least one processor (e.g., a CPU or GPU) to execute the application and/or perform tasks on behalf of the application, and memory 110 for including non-transitory computer-readable instructions for execution by the processor.”), and a non-transitory computer readable medium having stored thereon software instructions that, when executed by at least one process, cause the processor to perform operations ([0023], “The robotic device can include at least one processor (e.g., a CPU or GPU) to execute the application and/or perform tasks on behalf of the application, and memory 110 for including non-transitory computer-readable instructions for execution by the processor.”) comprising: 
maintaining a library of pre-generated motion plans for performing a particular task, wherein each pre-generated motion plan comprises a plurality of waypoints … and one or more actions … ([0035], “a robot will have a set of pre-scripted behaviors, which may be provided in a library or encoded into the robot control system, among other such options ... if the action is to place one object on top of another, a specific pre-scripted behavior can be used to perform that action, which can include grabbing, moving, and releasing the object in a way that is appropriate for the type and version of robot.”); 
obtaining one or more present observations of a robot in a workcell, each present observation having a respective observation value ([0022], “the robot 102 can enter a training mode, for example, wherein the robot will activate one or more sensors 108 to attempt to capture data regarding the performance. This can include, for example, one or more cameras to capture images or video of the performance in the environment within a field of view 118 of the respective sensors … As mentioned, at least some of these sensors or detection mechanisms can also be external to, or separate from, the robot in some embodiments.”); 
classifying one or more observation values ([0027], “analyze the image data”) ([0027], “A robot capturing image data representative of these actions could analyze the image data to determine orientation, location, relationship, and other information about the objects, such as will be described later herein with the approximation 260 illustrated in FIG. 2D.”)…; 
selecting, from the library of pre-generated motion plans ([0035], “a robot will have a set of pre-scripted behaviors, which may be provided in a library or encoded into the robot control system, among other such options ... if the action is to place one object on top of another, a specific pre-scripted behavior can be used to perform that action, which can include grabbing, moving, and releasing the object in a way that is appropriate for the type and version of robot.”), a selected pre-generated candidate motion plan that matches the one or more labels assigned to the one or more present observation values of the robot in the workcell ([0027], “A robot capturing image data representative of these actions could analyze the image data to determine orientation, location, relationship, and other information about the objects, such as will be described later herein with the approximation 260 illustrated in FIG. 2D. The information can then be used as discussed herein to generate, or inter, a corresponding plan. The plan can be a program, file, database, or set of actions or instructions, which could include steps such as “Place Block B on Block A” followed by “Place Block C to the right of Block A”.”); and 
adapting the selected pre-generated candidate motion plan according to the one or more present observations of the robot in the workcell to generate a final motion plan to be executed by the robot ([0026], “The user can view the plan to determine whether the plan accurately represents the task to be performed. If not, the user … can manually correct the plan to correctly represent the task to be performed, among other such options. After the plan is verified, the plan and/or associated data can be processed using an execution neural network, for example, to generate a set of instructions executable by the robot 102 to perform the task.”).
Tremblay fails to specifically disclose the plurality of waypoints collectively define a path to be taken by the robot to perform the particular task, the one or more actions are actions to be performed by the robot when the robot is at each of one or more of the plurality of waypoints, and assigning a discrete label of a predetermined number of possible discrete labels to a continuous observation value in the observation values, each possible discrete label representing a respective interval within a possible range for the continuous observation value. 
	However, in the same field of endeavor, Xu teaches a plurality of waypoints collectively define a path to be taken by the robot to perform the particular task ([0035], “The robot teaching data includes position parameters of a sequence of waypoints which define pick-up and place operation paths of the target wafers.”; [0036], “According to the embodiment, the robot performs the wafer pick-up operation along a pick-up operation path as represented by the thick dotted line of FIG. 4a passing through five waypoints P1-P5 successively.”), and one or more actions are actions to be performed by the robot when the robot is at each of one or more of the plurality of waypoints ([0036], “Herein, the waypoint P1 represents a first position at which the robot is ready to enter into the wafer carrier, the waypoint P2 represents a second position right below the target wafer at which the robot is ready to touch the target wafer… The waypoint P3 represents a third position at which the robot touches the target wafer and picks it up from the wafer carrier, the waypoint P4 represents a fourth position right above the third position P3 at which the robot holds the target wafer and is ready to leave the wafer carrier, the waypoint P5 represents a fifth position outside the wafer carrier at which the robot finishes the pick-up operation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay to include a plurality of waypoints that collectively define a path to be taken by the robot to perform the particular task and one or more actions are actions to be performed by the robot when the robot is at each of one or more of the plurality of waypoints, as taught by Xu. Such modification ensures that accuracy of a pick-up operation to be performed by the robot can be improved. 	Xu fails to specifically disclose assigning a discrete label of a predetermined number of possible discrete labels to a continuous observation value in the observation values, each possible discrete label representing a respective interval within a possible range for the continuous observation value. 
However, in the same field of endeavor, Suh discloses assigning a discrete label of a predetermined number of possible discrete labels to a continuous observation value in the observation values, each possible discrete label representing a respective interval within a possible range for the continuous observation value ([0039]-[0042] disclose calculated distance, corresponding with a continuous observation value, between the robot and an object, and the calculated distance is assigned a discrete label (nearby, near, far, very far as shown in paragraph [0041]), based on the designated distance range/possible range for each discrete label.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tremblay, as modified by Xu, to assigning a discrete label of a predetermined number of possible discrete labels to a continuous observation value in the observation values, each possible discrete label representing a respective interval within a possible range for the continuous observation value, as taught by Suh. Such modification allows the robot to monitor the distance between the robot and the object to avoid collision. 

b.	Regarding claims 2 and 12, Tremblay further teaches wherein adapting the selected pre-generated candidate motion plan comprises adjusting waypoints in the selected pre-generated candidate motion plan to more closely align with the one or more observations in the workcell (Fig. 2, [0027], “The plan can be a program, file, database, or set of actions or instructions, which could include steps such as “Place Block B on Block A” followed by “Place Block C to the right of Block A” … A human user can review the plan to determine whether the plan is representative of the task, or matches the intended goals of the task. For example, if the plan instead said something like “Move Block B up one foot and to the left two feet,” that step might be an accurate representation of what was observed, but may not accurately represent the task. For example, the initial relative positions between blocks might vary. Further, the important goal is that Block B ends up on Block A, not that Block B ends up in a specific location in the physical space … A human user can review the plan and either confirm or take action to correct or update the plan as discussed herein.”).

c.	Regarding claims 4 and 14, neither Tremblay nor Xu specifically teaches wherein the continuous observation value comprises a distance between the robot to an object in the workcell, and wherein the labels represent a degree of the stance between the robot and the object in the workcell. 
However, Suh teaches wherein the continuous observation value comprises a distance between the robot to an object in the workcell ([0037]-[0039]), and wherein the labels represent a degree of the distance between the robot and the object in the workcell ([0039]-[0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tremblay, as modified by Xu and Suh, to include a distance between the robot to an object and assign a degree of the distance between the robot and the object, as taught by Suh. Such modification allows the robot to monitor the distance between the robot and the object to avoid collision. 

d.	Regarding claims 5 and 15, Tremblay further teaches wherein the labels represent whether a state of the workcell is known or unknown ([0022], “This can include, for example, one or more cameras to capture images or video of the performance in the environment within a field of view 118 of the respective sensors.”).

e.	Regarding claims 6 and 16, Tremblay further teaches wherein the labels represent an orientation of an object in the workcell ([0027], “A robot capturing image data representative of these actions could analyze the image data to determine orientation … about the objects, such as will be described later herein with the approximation 260 illustrated in FIG. 2D.”).

f.	Regarding claims 7 and 17, the teachings of Tremblay, as modified by Xu and Suh, with respect to claim 1 regarding discrete labels have been discussed above.
Tremblay further teaches wherein selecting the selected pre-generated candidate motion plan that matches the labels assigned to the one or more observation values comprises determining the pre-generated motion plan within the library of pre-generated motion plans … corresponding to the labels assigned to the one or more observation values ([0035], “a robot will have a set of pre-scripted behaviors, which may be provided in a library or encoded into the robot control system, among other such options ... if the action is to place one object on top of another, a specific pre-scripted behavior can be used to perform that action, which can include grabbing, moving, and releasing the object in a way that is appropriate for the type and version of robot.”).
Tremblay fails to specifically teach the library of pre-generated motion plans that is associated with a set of labels corresponding to the labels assigned to the present observations.
However, Xu teaches a library of pre-generated motion plans is associated with a set of labels corresponding to the labels assigned to the present observations ([0036], “The store module 502 stores the position parameters of the waypoints P1-P5, including the parameters D1, D2 and D3, as well as other robot teaching data including the thickness “d” of the target wafer, the vertical interval “S” between the supporters, and the thickness “t” of the supporter.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Trembly, as modified by Xu and Suh, to include a library of pre-generated motion plans is associated with a set of labels corresponding to the labels assigned to the present observations, as taught by Xu. This modification allows the robotic system to correct the labels/parameters associated with the motion plan in order for the robot to accurately perform the task.

g.	Regarding claims 9 and 18, Tremblay further teaches executing, by the robot, the final plan to perform the task ([0026], “After the plan is verified, the plan and/or associated data can be processed using an execution neural network, for example, to generate a set of instructions executable by the robot 102 to perform the task.”). 

h.	Regarding claim 21, neither Tremblay nor Xu explicitly discloses assigning a same discrete labels to two or more different continuous observation values in the observation values. 
However, Suh teaches assigning a same discrete label to two or more different continuous observation values in the observation values (paragraph [0041] discloses discrete labels assigned to different distance ranges, wherein a same discrete label can be assigned to multiple calculated distance values that fall within the corresponding distance range.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tremblay, as modified by Xu and Suh, to assign a same discrete label to two or more different continuous observation values in the observation values, as taught by Suh. Such modification allows the robot to monitor the distance between the robot and the object to avoid collision. 

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tremblay, as modified by Xu and Suh, and further in view of Redding et al. (US 2018/0089563 A1).
Regarding claim 8, the teachings of Tremblay, as modified by Xu and Suh, have been discussed above with respect to claim 1. Tremblay, Xu, and Suh fail to specifically teach wherein the pre-generated candidate motion plan is selected using a decision tree.
However, Redding teaches a pre-generated candidate motion plan is selected using a decision tree ([0040], “FIG. 4 illustrates an example decision tree from which policies comprising candidate action and state sequences may be selected for transmission from a behavior planner to a motion selector, according to at least some embodiments.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay, as modified by Xu and Suh, to select a pre-generated candidate motion plan using a decision tree as taught by Redding. Such modification forces a consideration of all possible outcomes of the decision tree and traces each path of the tree to select the best candidate motion plan, thus improving accuracy in choosing a motion plan that best matches the observations in order for the robot to perform the assigned task. 

8.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay, as modified by Xu and Suh, and further in view of Zhang et al. (US 10668623 B2).
Regarding claims 10 and 19, the teachings of Tremblay, as modified by Xu and Suh, have been discussed above with respect to claim 1 regarding assigning discrete labels to observation values. Tremblay further teaches: 
obtaining one or more updated observations of a robot in a workcell, each updated observation having a respective updated observation value (Fig. 4 shows the loop from step 410 to step 402 to capture observation again, [0022], “the robot 102 can enter a training mode, for example, wherein the robot will activate one or more sensors 108 to attempt to capture data regarding the performance. This can include, for example, one or more cameras to capture images or video of the performance in the environment within a field of view 118 of the respective sensors … As mentioned, at least some of these sensors or detection mechanisms can also be external to, or separate from, the robot in some embodiments.”; [0026], “the user can instruct the robot to capture data for another performance of the task using the objects 120”); 
classifying one or more of the updated observations ([0027], “analyze the image data”) including a label of the predetermined number of possible labels ([0027], “orientation, location, relationship” are labels for observed measurement)  to an observation value in the updated observation values (Fig. 4 shows step 404 being performed again after step 402, [0027], “A robot capturing image data representative of these actions could analyze the image data to determine orientation, location, relationship, and other information about the objects, such as will be described later herein with the approximation 260 illustrated in FIG. 2D.” – Measurement data of obtained orientation, location, relation are observation values); 
…
adapting the selected pre-generated candidate motion plan according to the one or more updated observations of the robot in the workcell to generate an updated final motion plan to be executed by the robot ([0026], “The user can view the plan to determine whether the plan accurately represents the task to be performed. If not, the user … can manually correct the plan to correctly represent the task to be performed, among other such options. After the plan is verified, the plan and/or associated data can be processed using an execution neural network, for example, to generate a set of instructions executable by the robot 102 to perform the task.”); and 
Tremblay fails to specifically teach determining whether the selected candidate motion plan matches the one or more labels assigned to the updated observations; if the selected candidate motion plan matches the updated observations, adapting the pre-generated candidate motion plan according to the one or more updated observations of the robot in the workcell to generate an updated final motion plan to be executed by the robot; and if the selected candidate motion plan does not match the updated observations, selecting another candidate motion plan from the library of pre-generated motion plans, and adapting the selected candidate motion plan according to the one or more updated observations of the robot in the workcell to generate an updated final motion plan to be executed by the robot.
However, in the same field of endeavor, Zhang teaches determining whether the selected pre-generated candidate motion plan matches the one or more labels assigned to the updated observation values (Fig. 2, Col. 4 lines 19-26, “the robot TCP is normally programmed to follow a direct path from Position 1 to Position 2. When one or more sensors, such as sensor 1 and/or sensor 2 shown in FIG. 2, detect that there is an object moving into the working area that may come into contact with the TCP or another portion of the robot if the robot TCP were to follow the path it usually follows, then the robot will alternate the TCP path”); 
if the selected pre-generated candidate motion plan matches the updated observation values, executing the selected pre-generated candidate motion plan according to the one or more updated observations of the robot in the workcell (Fig. 2, Col. 4 line 17-20, “Another example is the robot altering the path followed by its TCP based on its sensing input. For example, as illustrated in FIG. 2, the robot TCP is normally programmed to follow a direct path from Position 1 to Position 2.” – This indicates that the robot continues using the path from Position 1 to Position 2 if no moving object is detected.); and 
if the selected pre-generated candidate motion plan does not match the updated observation values (Fig. 2 shows the robot can no longer uses path from Position 1 to Position 2 in response to detection of position of the moving object), selecting another pre-generated candidate motion plan from the library of pre-generated motion plans (Fig. 2, Col.4 lines 25-28, “the robot will alternate the TCP path, e.g., in a predetermined manner, e.g., from Position 1 to Position 3 and then to Position 2, to thereby avoid coming into contact with the moving object.”), and executing the selected other pre-generated candidate motion plan according to the one or more updated observations of the robot in the workcell (Fig. Col. 4 lines 20-28, “When one or more sensors, such as sensor 1 and/or sensor 2 shown in FIG. 2, detect that there is an object moving into the working area that may come into contact with the TCP or another portion of the robot if the robot TCP were to follow the path it usually follows, then the robot will alternate the TCP path, e.g., in a predetermined manner, e.g., from Position 1 to Position 3 and then to Position 2, to thereby avoid coming into contact with the moving object.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay, as modified by Xu and Suh, to determine whether the selected candidate motion plan matches the one or more labels assigned to the updated observations, perform the motion plan if the selected motion plan matches the one or more labels and select another motion plan if the selected motion does not match the one or more labels, as taught by Zhang. Such modification allows the robot to select better motion plan with improvement in efficiency and accuracy in response to detection of changes in the work environment when performing the assigned task.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664